—In a proceeding, inter alia, *467pursuant to SCPA 2110 to fix an attorney’s fee for each of four law firms, the petitioner appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Suffolk County (Prudenti, S.), dated November 9, 1999, as denied the petition and dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellant personally to the respondents appearing separately and filing separate briefs.
The Surrogate’s Court correctly found that the petitioner, by commencing the proceeding, inter alia, pursuant to SCPA 2110 to fix an attorney’s fee for each of four law firms, violated a stipulation of settlement (see, Wolstencroft v Sassower, 212 AD2d 598). Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.